Case 1:19-cr-00389-JMS-DLP Document 26 Filed 12/30/19 Page 1 of 1 PagelD #: 85

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

ee FILED

Southern District of Indiana

 

 

DEC 3 0 2019
i i U.S. CLERK’S OFFICE
| nee Sia America , INDIANAPOLIS, INDIANA
d- Case No.
)
MARCUS PETTUS )
7 £19 -cr-0389 JMS -NIP
Defendant .
ARREST WARRANT
To: Any authorized law enforcement officer |

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) MARCUS PETTUS ;
who is accused of an offense or violation based on the following document filed with the court:

i Indictment © Superseding Indictment O Information © Superseding Information © Complaint
1 Probation Violation Petition [4 Supervised Release Violation Petition Violation Notice (C Order of the Court

This offense is briefly described as follows:

Counts 1-4: Sexual Exploitation of a Minor, Minor Victim #1, in violation of 18 U.S.C. §§ 2251 (a) and (e).

<e8 DiSpe>
pies & =Tg,
CLERK, ge ORT, Laura DH

{= Ba %

   

 

 

 

 

 

Date: December 11, 2019 . BY:

Jz
City and state: __ Indianapolis, IN Ven KEY

, > ¥ 215 re
Return
This warrant was received on (date) 12] te [4 , and the person was arrested on (date) — ” Le / a
at (city and state) /, n Da Zanetoli, Ww
ate: 12 [3b/ 4 __ awa Av”

 

Arresting officer's signature

Lolaat oe Leate dUSm

Printed name and title

 

 

 
